In an action for separation brought by plaintiff wife, defendant appeals from an *752order granting her temporary alimony and counsel fees. Order modified on the law and the facts by striking therefrom the provision for the payment of temporary alimony, without prejudice to the right of the trial court, in the event that the plaintiff succeeds at the trial, to date the award of alimony in the final judgment from such date and for such period prior to the trial as will cover any period then shown during which the plaintiff may have been without earnings sufficient for her reasonable support and maintenance. As so modified the order is affirmed, without costs. If defendant is not ready for trial when this case is reachéd, plaintiff may reapply for temporary alimony upon proper papers. No opinion. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.